931 F.2d 56
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PATIO ENCLOSURES, INC., Plaintiff-Appellee,v.Mark SWANSON, Defendant-Appellant.
Nos. 90-3566, 90-3629.
United States Court of Appeals, Sixth Circuit.
April 22, 1991.

Before KENNEDY and SUHRHEINRICH, Circuit Judges, and FORESTER*, District Judge.
PER CURIAM.


1
Defendant-appellant Mark Swanson appeals from the district court's order granting plaintiff-appellee Patio Enclosures, Inc.'s motion for a preliminary injunction in this diversity action.  In the underlying action, Patio Enclosures, the franchisor, alleges that Swanson, the franchisee, breached non-competition covenants contained in their franchise agreements.  In this appeal, Swanson argues that the district court:  (1) misconstrued and failed to apply Ohio law in granting a preliminary injunction enforcing the covenants not to compete;  and (2) erred in holding that the non-competition covenants did not violate federal antitrust laws.  Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court abused its discretion.


2
Because the reasons articulated by the district court in its May 21, 1990 opinion adequately resolve the issues raised in this appeal, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is AFFIRMED for the reasons set forth in the district court's May 21, 1990 opinion.



*
 The Honorable Karl S. Forester, United States District Judge for the Eastern District of Kentucky sitting by designation